DETAILED ACTION
Claims 1-9 & 11-13 are pending. Claims 1, 4, 5, 11, & 13 have been amended and claims 10 & 14 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kagata (US PG Pub 2015/0111989; hereafter ‘989) in view of Honma et al. (US PG Pub 2018/0127608; hereafter ‘608).
Claim 1: ‘989 is directed towards a set of ink and pretreatment liquid (title) and a method of printing with the said ink and pretreatment liquid (¶ 14), comprising:
applying a treatment liquid onto a printing medium (¶ 14), the treatment liquid containing a flocculant operable to flocculate at least one constituent of an ink composition (¶s 10 & 14);
applying at least one ink composition including a white ink composition onto the printing medium, the white ink composition containing a white coloring material and resin particles (¶s 10, 13, & 14);
wherein the volume average particle size of the resin particles in the white ink composition changes 50% or less when the white composition is mixed with the 
‘989 teaches that the flocculant flocculates the white coloring material (¶ 96).
The white ink composition of ‘989 is applied to produce a white shielding layer (¶ 5).
‘989 does not teach a degree of flocculation and thus does not teach how much the volume average particle size of the white coloring material in the white ink composition changes when the white ink is mixed with the treatment liquid in comparison to the volume average particle size of the white coloring material before the white ink composition is mixed with the treatment liquid.
However, ‘608, which is also directed towards inks (title) teaches that the size of the flocculated particles of an ink is a result effective variable based on the desired whiteness of a film (see ¶ 51).
Thus, the average particle size of the white coloring material after flocculating is a result-effective variable based on the degree of whiteness of the white shielding layer desired and it is obvious to optimize the average particle size of the white coloring material after flocculating to obtain the desired degree of whiteness of the white shielding layer.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
prima facie obvious to optimize result effective variables.
Claim 2: The applying of the at least one ink composition further includes applying a non-white ink composition (¶s 3-7 & 26).
‘989 does not teach a specific composition for the non-white compositions.
However, given that ‘989 provides a composition for the white ink comprising a coloring material and resin particles (as discussed above) it would have been obvious to one of ordinary skill in the art to use the same base composition for the non-white ink compositions in conjunction with the white ink composition because the use of resin particles and a non-white coloring material would have predictably worked in the same inkjet printing process as the white ink composition comprising white coloring material and resin particles and would have simplified the printing process by only requiring a single inkjet printer for the entire process.
Claim 3: ‘989 teaches applying the white ink composition to overcome a known problem of substrate color affecting a print and thus applying it prior to applying the non-white inks (see ¶s 4-7).
Claim 4: ‘989 teaches that the flocculant can flocculate resin particles (¶ 96). 
It would have been obvious to use a resin material which is flocculated by the flocculant in a similar manner as the non-white coloring material because then the non-
‘989 does not teach a degree of floccullation of the resin particles.
As discussed above, ‘608 teaches that the average particle size of the flocculated material after flocculating is a result-effective variable based on the degree of coloring of the layer desired and it is obvious to optimize the average particle size of the flocculated material after flocculating to obtain the desired degree of coloring of the layer.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the average particle size of the size of the flocculated material after flocculating because ‘608 teaches that the average particle size of the flocculated material after flocculating is a result-effective variable based on the degree of coloring of the layer desired and it is prima facie obvious to optimize result effective variables.
Claim 5: ‘989 teaches that the flocculant flocculates the white coloring material. 
It would have been obvious to use a non-white coloring material which is flocculated by the flocculant in a similar manner as the non-white coloring material because then the non-white coloring ink would behave in a similar and predictable manner as the white ink composition.
‘989 does not teach a degree of floccullation.

"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the average particle size of the size of the coloring material after flocculating because ‘608 teaches that the average particle size of the coloring material after flocculating is a result-effective variable based on the degree of coloring of the layer desired and it is prima facie obvious to optimize result effective variables.
Claim 6: The white ink composition comprises a polyol such as trimethylolpropane (boiling point of 295ºC; ¶ 74) at a concentration of 2-20% by mass of the total mass of the white-based ink composition (¶ 74).
Although the taught range of 2-20% is not explicitly the claimed range of 3% or less; it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 7: The white ink composition contains a solvent containing a nitrogen (¶ 75).
Claim 8: The white ink composition is applied onto the printing medium by being ejected from an ink jet head (¶ 18).
Claim 9: The flocculant can be an organic acid or a polyvalent metal salt (¶ 97).
Claim 11: The printing medium is heated to dry the pretreatment liquid (¶ 116) and the white ink is applied when the pretreatment is in a wet state (¶ 123).
Thus, ‘989 teaches that the printing medium is heated after the white ink composition is applied thereto.
‘989 does not explicitly teach that the printing medium is heated when the white ink composition is applied thereto.
prima facie obvious to change the order of process steps. MPEP §2144.04(IV)(C).
Claim 12: The printing medium is heated to dry after application of the treatment liquid and the ink composition (¶s 116 & 124).
Claim 13: The printing medium can be 100% black cotton material fabric (i.e. a colored and opaque medium, ¶ 166).
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments that ‘989 does not teach that the volume average particle size of the resin and the white coloring material in the white ink composition changes 50% or less when the white ink composition is mixed with the treatment liquid in comparison to the volume average particle size of the resin particles and the white coloring material before the white ink composition is mixed with the treatment liquid; applicant is advised that given that ‘989 does not teach a degree of flocculation and that ‘608 discloses that the degree of particle flocculation is a result effective variable based on the coloring of the layer it is obvious to optimize the degree of flocculation and thus the average particle size after flocculation to obtain the desired results as discussed above.
In regards to applicant’s argument that ‘989 teaches away from the claimed degree of flocculation; this argument is not found convincing because ‘989 does not 
In regards to applicant’s that "the treatment liquid [which contains the same flocculants] is designed to react with another constituent of the ink rather than the white coloring material and resin"; applicant is advised that the Specification as filed states flocculant may flocculate the white coloring material (¶ 103) and as discussed above, the degree of flocculation is a result effective variable based on the desired results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712